ACCEPTED
                                                                                              03-14-00679-CR
                                                                                                     4878652
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                        4/14/2015 11:36:35 AM
                                                                                             JEFFREY D. KYLE
                                                                                                       CLERK




                                                                             FILED IN
                             IN THE THIRD COURT OF APPEALS            3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                      4/14/2015 11:36:35 AM
                                FOR THE STATE OF TEXAS                    JEFFREY D. KYLE
                                                                               Clerk
          EX PARTE
                                                                           •
                                                                NO. 03-14-00679-CR

          LESLIE PARKER JONES

                               MOTION TO DISMISS APPEAL

    TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

          COMES NOW, Keith S. Hampton and Leslie Parker Jones, and files this his

    Motion to Dismiss Appeal, pursuant to Rule·42.2 of the Texas Rules of Appellate

    Pro~edure,    and in support thereof, would show the Court the following:

                                              I.

          Leslie Parker Jones was found guilty of aggravated assault in Cause No. D-

    D1-DC-08-303025 on January 22, 2009.            He was sentenced to ten years of

    community supervision. On October 24, 2014, Appellant filed his notice of appeal

    from writ proceedings conducted pursuant to Article 11.072 of the Code of Criminal

    Procedure.

                                              II.

          After a careful review ofhis appeal, Appellant and his counsel move to dismiss

    the appeal.




-------~          ~-     -      -- ------
                                          III.

      This Motion to Dismiss Appeal is filed in duplicate and pursuant to Rule 42.2,

the duplicate should be sent to the Travis County District Clerk.
                                                                       •
Respectfully submitted,

                 ,-. / I         ,
                 ) /(\ !   -   ..,!
             /      ~~}          l
                           &    J




KEITH S. HAMPTON
Attorney at Law
1103 Nueces Street
Austin, Texas 78701
(512) 476-8484 (o)
(512) 762-6170 (c)
(512) 477-3580 (±)
keithshampton@gmail.com
SBN# 08873230



" SLIE PARKER JONES, Appellant


       By affixing my signature above, I, KEITH S. HAMPTON, hereby certify that
a true copy of Motion to Dismiss Appeal has been delivered to the Travis County
District Attorney's Office on this day, April13, 2015.




                                      -   -- - -   -   - --    -    ----------